  Case: 1:17-md-02804-DAP Doc #: 2799 Filed: 10/13/19 1 of 4. PageID #: 423680




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                   )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                              )
                                               )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                      )
“Track Two Cases”                              )       RULING REGARDING
                                               )       PLAINTIFFS’ “ERRATA”
                                               )


       Plaintiffs recently served on Defendants two sets of “errata” related to expert reports: (1)

errata to the reports of Cutler and McGuire (served on Sept. 20, 2019) (“First Errata”); and (2) errata

to the reports of McGuire and Liebman (“Second Errata”). Defendants move to strike both the First

and Second Errata. Fort the reasons below, the motion is denied as to the First Errata and granted

as to the Second.



First Errata

       In spring of 2019, plaintiffs’ experts Cutler, McGuire, and McCann submitted reports

addressing the question of plaintiffs’ damages. Cutler and McGuire used as a mathematical input

certain percentage numbers provided by McCann. McCann later changed these percentages, as

reflected in his supplemental report dated April 3, 2019; but Cutler and McGuire did not

immediately amend their calculations accordingly.

       Plaintiffs recently submitted the First Errata simply to correct Cutler’s and McGuire’s

calculations; notably, this results in a reduction in the amount of damages that the experts claim

plaintiffs have suffered. See Agenda item 240C at 2 (letter from Andrea Bierstein to Special Master
  Case: 1:17-md-02804-DAP Doc #: 2799 Filed: 10/13/19 2 of 4. PageID #: 423681



Cohen) (Sept. 26, 2019) (“the correction results in lower damages numbers than were contained in

Prof. McGuire’s original report, a range of approximately $261 million to $301 million instead of

the original range of $286 million to $331 million”). Moreover, Cutler and McGuire do not seek

to change anything at all regarding their methodology.

       The Special Master concludes that simple correction of a mathematical error by plaintiffs’

experts, especially when it works no prejudice (and where defendants knew of McCann’s corrected

percentages back in April of 2019), should be allowed. Indeed, the correction is probably required.

See Fed. R. Civ. P. 26(e)(1)(a) (if a “party learns that in some material respect the disclosure or

response is incomplete or incorrect, and if the additional or corrective information has not otherwise

been made known to the other parties during the discovery process or in writing,” then the party

“must supplement or correct its disclosure or response”); Moussouris v. Microsoft Corp., 311 F.

Supp.3d 1223, 1239–40 (W.D. Wash. 2018) (allowing amendment of an expert report where “the

changes are corrections of mathematical errors that . . . ‘ha[ve] only a minor impact on the results

and do[] not change the substantive conclusions,’” and “merely “update[] figures using the same

methodology”).

       Defendants object to the First Errata, observing that: (1) on July 31, 2019, in connection with

Daubert briefing, plaintiffs submitted a supplemental 48-page Cutler declaration and a supplemental

16-page McGuire declaration; (2) the undersigned struck those declarations, finding they amended

and even modified Cutler’s and McGuire’s original expert reports too late in the process; (3)

plaintiffs did not object to that ruling; and (4) the supplemental declarations included the same

mathematical corrections that plaintiffs now seek to serve in their First Errata. Defendants argue

plaintiffs are “mount[ing] an end-run around [my] earlier decision by serving the same new analyses


                                                  2
  Case: 1:17-md-02804-DAP Doc #: 2799 Filed: 10/13/19 3 of 4. PageID #: 423682



and opinions that [I] already struck, but this time under the guise of “errata” to the experts’ original

reports.” Agenda item 240A at 1 (letter from David Haller to Special Master Cohen) (Sept. 23,

2019).

         The corrected percentages in the First Errata, however, were a very minor aspect of the

declarations. Taken as a whole, the declarations sought to offer new opinions and amend

methodology.     The corrected percentages alone merely rectify mathematical errors.             When

considered by themselves, the corrections should be allowed.

         Accordingly, the Special Master denies defendants’ motion to strike the First Errata.



Second Errata

         Plaintiffs’ Second Errata are far more substantive. On September 30, 2019, plaintiffs wrote

to defendants: “in view of the [recent] order of bifurcation of the trial, plaintiffs submit 4

supplemental tables. The first is a supplemental table to the report of Dr. McGuire and the other

three are supplemental tables to the report of Dr. Liebman.” The supplemental tables contain

calculations showing “future damages” that plaintiffs predict they will suffer from 2019-2034,

totaling about $800 million. These calculations are new; they serve to shift about $770 million from

the category of future abatement costs (to be decided by the Court) into the category of “future

damages” (to be decided by the jury). Plaintiffs recognize these “Second Errata” are essentially new

expert opinions, but suggest any prejudice to defendants could be cured by allowing additional

expert depositions. See plaintiffs’ trial brief at 5 n.3 (docket no. 2660) (stating plaintiffs would

submit “amended/supplemental reports from previously identified experts limited to the issue of

parsing future damages from equitable abatement,” and suggesting “additional deposition time [of]


                                                   3
  Case: 1:17-md-02804-DAP Doc #: 2799 Filed: 10/13/19 4 of 4. PageID #: 423683



any expert whose report is amended or supplemented”).

          It is easy to rule that defendants’ motion to strike the Second Errata is well-taken. The

prejudice to defendants in allowing new expert opinions regarding matters so central and

substantive, and so close to trial, is obvious. The First Errata merely correct a mathematical mistake,

the underlying basis for which was revealed months ago; the Second Errata potentially change the

nature of the trial. Accordingly, the Special Master grants defendants’ motion to strike the Second

Errata.

          Any party that wishes to object to this ruling should be prepared to do so orally at the Court’s

final pretrial hearing on October 15, 2019.

RESPECTFULLY SUBMITTED,

                                                         /s/ David R. Cohen
                                                         David R. Cohen
                                                         Special Master

Dated: October 13, 2019




                                                     4
